TEMPLE, J.
The only question involved in this appeal is whether plaintiff is entitled to recover commissions for the sale of a lot at Sacramento. Defendant placed with plaintiff, as broker, a certain lot for sale, to remain in his hands for one year, with the condition that “if a sale of said property shall be negotiated during that time by the said Chas. Quiggle, directly or indirectly, for the amount stipulated, or any less amount which I may accept, .... I promise to pay the said Chas. Quiggle a commission of five per cent on the amount of said sale.” A broker’s contract, like .any other, is governed by its terms. There is no evidence showing, or tending to show, that plaintiff negotiated a sale of the property placed in his hands. The judgment is affirmed.
.We concur: McFarland, J.; Henshaw, J.